DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 11, 12, and 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bruno et al. (EP-3607222) also published as (US-20200400207).
For examination proposes, (US-20200400207) has been relied upon for reference in the explanation of the rejection.
	Regarding claim 1, Bruno et al. discloses a main tube (32) extending along on a center axis (z) and defining a fluid chamber (at least 46) for containing a working fluid (working chamber 46); said main tube including a first section (36b), a second section (36a), and an intermediate portion (36c), said first section (36b) having a first predetermined diameter (fig 2) and said second section(36a) having a second predetermined diameter (fig 2, near inlet ) with said second predetermined diameter being greater than said first predetermined diameter (paragraph 30), said intermediate portion (36c) connecting said first section to said second section at an predetermined angle relative to said center axis (fig 2); a sleeve (14) disposed about said main tube (32) and extending along said center axis (z); an external tube (12) disposed on said center axis (z) and radially spaced from said sleeve and extending about said main tube and said sleeve (fig 2); and said sleeve (14) being in an abutment relationship (paragraph 29) with said second section (at least at 36a) of said main tube (32) and radially spaced (at least at 40) apart from said first section (36b) of said main tube defining a compartment (at least at 40) extending between said sleeve and said first section of said main tube (fig 2).
	Regarding claim 2, Bruno et al. discloses wherein said intermediate portion (36c) of said main tube defining at least one orifice (42) located on said intermediate portion for allowing fluid communication between said fluid chamber and said compartment (paragraph 30).
Regarding claim 3, Bruno et al. discloses wherein said at least one orifice includes a plurality of orifices (42, paragraph 30 plurality of radial openings) disposed about said center axis (z) and circumferentially spaced from one another (paragraph 30 and fig 2).
Regarding claim 5, Bruno et al. discloses wherein said sleeve (14) defines an aperture (at least 28) in fluid communication with said compartment (40) and located radially spaced (at least radially inward) from said first section (36b) of said main tube (fig 2); and wherein a distance between said at least one orifice (42) and said aperture (28) is less than a distance between said aperture (28) and a primary end (at least wherein a primary end has been interpreted as the top of 14 in at least fig 2) of said sleeve (14).
Regarding claim 6, Bruno et al. discloses wherein said sleeve (14) is slip-fitted against the second section (36a) of the main tube to establish said abutment relationship (paragraph 29).
Regarding claim 8, Bruno et al. discloses a main tube (32) extending along on a center axis (z) between a first end (fig 2 bottom) and a second end (fig 2 top) defining a fluid chamber (at least 46/24) extending therebetween for containing a working fluid (fig 2); said main tube including a first section (36b), a second section (36a), and an intermediate portion (36c), said first section (36b) having a first predetermined diameter (fig 2) and said second section(36a) having a second predetermined diameter (fig 2, near inlet ) with said second predetermined diameter being greater than said first predetermined diameter (paragraph 30), said intermediate portion (36c) connecting said first section to said second section at an predetermined angle relative to said center axis (fig 2); a sleeve (14) disposed about said main tube (32) and extending along said center axis (z) between a primary end (fig 2 bottom) and a secondary end (fig 2 top), said primary end being adjacent to said first end and said secondary end being adjacent to said second end (fig 2); an external tube (12) disposed on said center axis (z) and radially spaced from said sleeve and extending about said main tube and said sleeve (fig 2) between a closed end and an opened end (fig 2) with said closed end being adjacent said primary end and said opened end being adjacent to said secondary end (fig 2), said external tube (12) defining a compensation chamber (16) extending about said center axis between said sleeve (14) and said external tube (fig 2); a piston rod guide (top of fig 1 at least structure surrounding 18) located at said second end of said main tube (32) and in sealing engagement with said main tube, said sleeve, and said external tube to close said fluid chamber and said compensation chamber (fig 1, wherein the guide provides a sealing engagement); a main piston (at least one of or both 34 and 20) slidably disposed in said fluid chamber and movable along said center axis dividing said fluid chamber into a rebound chamber (22) and a compression chamber (24); a piston rod (18) extending along said center axis and coupled to said main piston for moving said main piston between a compression stroke and a rebound stroke (fig 1); and said sleeve (14) being in an abutment relationship with said second section (fig 2, 36a) of said main tube and radially spaced apart from said first section (at least at 36b) of said main tube defining a compartment (40) extending between said sleeve and said first section of said main tube (fig 2).
Regarding claim 9, Bruno et al. discloses wherein said intermediate portion (36c) of said main tube defining at least one orifice (42) located on said intermediate portion for allowing fluid communication between said fluid chamber and said compartment (paragraph 30).
Regarding claim 10, Bruno et al. discloses wherein said at least one orifice includes a plurality of orifices (42, paragraph 30 plurality of radial openings) disposed about said center axis (z) and circumferentially spaced from one another (paragraph 30 and fig 2).
Regarding claim 12, Bruno et al. discloses wherein said sleeve (14) defines an aperture (at least 28) in fluid communication with said compartment (40) and located radially spaced (at least radially inward) from said first section (36b) of said main tube (fig 2); and wherein a distance between said at least one orifice (42) and said aperture (28) is less than a distance between said aperture (28) and a primary end (at least wherein a primary end has been interpreted as the top of 14 in at least fig 2) of said sleeve (14).
Regarding claim 15, Bruno et al. discloses Bruno et al. discloses a main tube (32) extending along on a center axis (z) between a first end (fig 2 bottom) and a second end (fig 2 top) defining a fluid chamber (at least 46/24) extending therebetween for containing a working fluid (fig 2); said main tube including a first section (36b), a second section (36a), and an intermediate portion (36c), said first section (36b) having a first predetermined diameter (fig 2) and said second section(36a) having a second predetermined diameter (fig 2, near inlet ) with said second predetermined diameter being greater than said first predetermined diameter (paragraph 30), said intermediate portion (36c) connecting said first section to said second section at an predetermined angle relative to said center axis (fig 2);  a sleeve (14) disposed about said main tube (32) and extending along said center axis (z) between a primary end (fig 2 bottom) and a secondary end (fig 2 top), said primary end being adjacent to said first end and said secondary end being adjacent to said second end (fig 2); an external tube (12) disposed on said center axis (z) and radially spaced from said sleeve and extending about said main tube and said sleeve (fig 2) between a closed end and an opened end (fig 2) with said closed end being adjacent said primary end and said opened end being adjacent to said secondary end (fig 2), said external tube (12) defining a compensation chamber (16) extending about said center axis between said sleeve (14) and said external tube (fig 2); a piston rod guide (top of fig 1 at least structure surrounding 18) located at said second end of said main tube (32) and in sealing engagement with said main tube, said sleeve, and said external tube to close said fluid chamber and said compensation chamber (fig 1, wherein the guide provides a sealing engagement); a main piston (at least one of or both 34 and 20) slidably disposed in said fluid chamber and movable along said center axis dividing said fluid chamber into a rebound chamber (22) and a compression chamber (24); a piston rod (18) extending along said center axis and coupled to said main piston for moving said main piston between a compression stroke and a rebound stroke (fig 1); and said sleeve (14) being in an abutment relationship with said second section (fig 2, 36a) of said main tube and radially spaced apart from said first section (at least at 36b) of said main tube defining a compartment (40) extending between said sleeve and said first section of said main tube (fig 2); said intermediate portion (36c) of said main tube defining at least one orifice (42) located on said intermediate portion for allowing fluid communication between said fluid chamber and said compartment (paragraph 30); said sleeve (14) defines an aperture (at least 28) in fluid communication with said compartment (40) and located radially spaced (at least radially inward) from said first section (36b) of said main tube (fig 2); and a distance between said at least one orifice (42) and said aperture (28) is less than a distance between said aperture (28) and a primary end (at least wherein a primary end has been interpreted as the top of 14 in at least fig 2) of said sleeve (14).

Regarding claim 16, Bruno et al. discloses wherein said at least one orifice includes a plurality of orifices (42, paragraph 30 plurality of radial openings) disposed about said center axis (z) and circumferentially spaced from one another (paragraph 30 and fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (EP-3607222) also published as (US-20200400207) in view of Bruno et al. (US20180058533).
Regarding claims 4, 11, and 17, Bruno (‘207) discloses a plurality of radial orifices (42) but is not specific as to how many and what orientation since figures 1-3 only show a partial cross-section view.  Bruno (‘533) teaches wherein the plurality of orifices on a main tube (36) can be oriented 90 degrees apart from each other (fig 3, orifices 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to design the orifice orientation to the desired engineering design as it is considered a standard design as taught by Bruno (‘533). 
Allowable Subject Matter
Claims 7, 13, 14, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657